 In the Matter Of PENN PAPER & STOCK COMPANY, EMPLOYERandWAREHOUSE EMPLOYEES UNION, LOCAL#730,I.B.T. C. W. & H. OFA., AFL, PETITIONERandDRIVERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS LOCAL UNIONNo. 639 I. B. T. C. W. & H.ofA., AFL,PETITIONERCases Nos. 5-RC-405 and 5-RC-406.-Decided January 6, 1950DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing in these consolidatedcases 1 was held before George L. Weasler, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners and Warehouse and Distributors Workers Union,Local 222, ILWU, CIO,2 hereinafter referred to as Local 222, are labororganizations claiming to represent certain employees of the Em-ployer.3.The Employer contends that a plant-wide contract covering allemployees, executed by the Employer and Local 222 is a. bar to thisproceeding.This contention is lacking in merit.The contract pro-videsinter alia,for maintenance of membership in Local 222.How-ever, because Local 222 has not been certified by the Board under Sec-tion 9 (e) (1) of the Act as being authorized to execute such a union-'By order of the Regional Director Issued October 24, 1949, Cases Nos. 5-RC-405 and5-RC-406 were consolidated.Although Local 222 was served with notice of the hearing,it did not intervene.How-ever, we do not regard its failure to intervene as a disclaimer of interest in representationof the employees involved in this proceeding.SeeHawley &Hoops,Inc.,83 NLRB 371.88 NLRB No. 9.17 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity provision, we find that the contract is not a bar to a presentdetermination of representatives.$We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The following groups of employees constitute separate units ap-propriate for the purposes of collective bargaining within the meaning.of Section 9 (b) of the Act, excluding in each group office and clericalemployees, professional employees, and supervisors as defined in theAct :(a)All employees of the Employer excluding truck drivers andhelpers; and(b)All truck drivers and helpers excluding all other employees.Because Local 222 is not in compliance with the filing requirementsof Section 9 (f), (g), and (h) of the Act, we shall not accord it a placeon the ballot.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the votinggroups described in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of this Di-rection of Election, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot Entitled to reinstatement, to determine whether or not:.(1)The employees in Group (a)' desire to be represented, for pur-poses of collective bargaining, by Warehouse Employees' Union, Local#730, I. B. T. C. W. & H. of A., AFL; and(2)The employees in Group (b) desire to be represented by Driv-ers,Chauffeurs,Warehousemen & Helpers Local Union No. 639,I. B. T. C. W. & H. of A., AFL..18C.Hager & Sons Hinge Manufacturing Company,80 NLRB 163.